PER CURIAM.
Whereas, the judgment of this court was entered on the 26th day of March, 1959 (112 So.2d 71) affirming the judgment of the Circuit Court of the Second Judicial Circuit in and for Leon County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, pursuant to its certificate that the question involved is one of great public interest, the Supreme Court of Florida, by its opinion and judgment filed November 25; 1959 (116 So.2d 16) quashed this court’s judgment; and
Whereas, by the mandate of the Supreme Court of Florida now lodged in this court, the cause was remanded with directions to enter an order consistent with the said judgment and opinion of the Supreme Court of Florida;
Therefore, it is ordered that the judgment and decision of this court, filed in this cause on March 26, 1959, is withdrawn and vacated, and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The judgment appealed from is therefore reversed and the caused remanded with directions that upon reconsideration in accordance with the principles set forth in the opinion of the Supreme Court of Florida, thereof, the trial court enter its final judgment. Cost shall be taxed in the Circuit Court under Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.
WIGGINTON, C. J., CARROLL, DONALD K., J., and THORNAL, Associate Judge, concur.